DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delroisse et al. (US 6,140,294).
Regarding claim 1, Delroisse teaches a detergent bleaching composition for laundry, dishwashing and hard surface cleaning applications (3: 9-11, 25-30) comprising a bleach and oxidation catalyst complex (i.e. instant formula I); [2: 9-25], with significant structural limitation similarity, wherein M is transition metal such as Fe (II, III, IV, V) or Cu of I to III oxidation states; [2: 15-18], wherein the instant  L, A, X  are identically taught as L, Y, X by Delroisse.  It should be noted that depending on the complex’s coordination  Y (instant A) can be a positively charged entity such as alkali metal, earth alkaline metal or NH4+ cations; [5: 19-21].  X is defined as F-, Cl-,  Br-, OH-, SO32-, SO42- or PO43- ; [5: 29-36].  Delroisse, also, teaches instant formula (II); [2: 28-35], with assuming w=0, by which is the formula (B) corresponding to instant formula (II); [2: 37-40], wherein instant R3 to R6 are heteroaryl groups (azole, pyridine..etc.); [2: 30-36].
Regarding claims 7-8, Delroisse teaches that instant R3 to R6 are aminoalkylene (nitrogen containing), oxyalkylene (oxygen containing) and sulfur containing sulfonates; [2: 30-48, 4: 1-30].
Regarding claims 9-10, Delroisse teaches carboxylates, ethylpyridin and methylpyridine; [4: 1-30], and acetate (RCOO-), and methyl sulfate; [5: 30-35].

Claims 3-5, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delroisse et al. (US 6,140,294).
Regarding claim 3, Delroisse teaches a method of cleaning and bleaching dishes, which inherently includes proteinaceous soils, in aqueous condition wherein the soils are naturally removed; [abstract, 1: 4-12].   Note that the remaining limitations of this claim are exactly identical to those of claim 1, which is addressed above. Please see claim 1 rejection above.
Regarding claim 4, Delroisse teaches the complex in the amounts of 5 and 10 micro-mole; [examples 1-3]. 
Regarding claims 5, 15 and 16, Delroisse teaches the contact time of the fatty soil with the cleaning liquid is about 30 minutes; [15: 27-28].
Regarding claims 12 and 13, Delroisse teaches the application of this bleaching-cleaning detergent in laundry and dishwashing applications which inherently includes the stated limitations and thus anticipates it.
Regarding claims 14 and 18-20,  Note that these claims are identical to previously examined claims 10, 7, 8 and 9 and please see the examination above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Delroisse et al. (US 6,140,294), as applied to claims 1.
	Regarding claims 2 and 11, Delroisse teaches the amount of 0.01 to 100 ppm and even higher amounts upon needs; [5: 44-49].  At the time before the effective filing date of invention it would have been obvious to increase the amount of complex with the motivation of increasing the efficacy of soil removing property of the composition as taught by Delroisse above.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990), [MPEP 2144.05, R5].

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delroisse et al. (US 6,140,294), as applied to claims 1 and 3, and further in view of Apple et al. (WO 00/60043 A1).
Regarding claims 6 and 17, Delroisse does not teach the instantly claimed cationic metals.  However the analogous art of Apple teaches a similar composition comprising the similar complex ligand wherein the M is Ti (II to V). At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to also include (by adding) the claimed complex 
containing titanium cation to Delroisse’s composition with the motivation of enhancing the bleaching spectrum of composition and thus further cleaning, as evidenced by apple above. 

                                      Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/08/27

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767